         Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 1 of 22. PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


LARRY TAWNEY, JR.                              )     Case No:
c/o Kenneth D. Myers, Esq.
6100 Oak Tree Blvd., Suite 200
Cleveland, OH 44131                            )

   Plaintiff,                                  )

                                              )      JUDGE:
-vs-
                                              )

PORTAGE COUNTY, OHIO                           )
8240 Infirmary Road
Justice Center                                 )
Ravenna, OH 44266
                                               )
and
                                               )
SHERIFF DAVID DOAK
In his official and individual                 )     COMPLAINT WITH
capacities,                                          JURY DEMAND
8240 Infirmary Road                            )
Justice Center
Ravenna, OH 44266                              )

and                                            )

DALE KELLY                                     )
In his official and individual

                                        -1-
         Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 2 of 22. PageID #: 2




capacities,                                   )
8240 Infirmary Road
Justice Center                                )
Ravenna, OH 44266
                                              )
and
                                              )
ROBERT SYMSEK
In his official and individual                )
capacities
8240 Infirmary Road                           )
Justice Center
Ravenna, OH 44266                             )

and                                               )

JOHN HOSTLER                                      )
In his official and individual
capacities,                                       )
8240 Infirmary Road
Justice Center                                    )
Ravenna, OH 44266
                                                  )
and
                                                  )
DEREK MCCOY
In his official and individual                )
capacities,
8240 Infirmary Road                           )
Justice Center
Ravenna, OH 44266                             )

and                                           )

MIKE SKILTON                                  )
In his official and individual
capacities,                                   )

                                        -2-
         Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 3 of 22. PageID #: 3




8240 Infirmary Road
Justice Center                                )
Ravenna, OH 44266
                                              )
and
                                              )
CIRCE HARTMAN
In his official and individual                 )
capacities,
8240 Infirmary Road                           )
Justice Center
Ravenna, OH 44266                             )

and                                           )

JASON JOY                                     )
In his official and individual
capacities,                                   )
8240 Infirmary Road
Justice Center                                )
Ravenna, OH 44266
                                              )
and
                                              )
DAN SMITH
In his official and individual                 )
capacities,
8240 Infirmary Road                            )
Justice Center                                )
Ravenna, OH 44266
                                              )
and
                                              )
SUSANNE SATTLER
In her official and individual                )
capacities,
8240 Infirmary Road                           )

                                        -3-
         Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 4 of 22. PageID #: 4




Justice Center
Ravenna, OH 44266                             )

and                                           )

BILL BURNS                                    )
In his official and individual
capacities,                                   )
8240 Infirmary Road
Justice Center                                )
Ravenna, OH 44266
                                              )
and
                                              )
DOUG DRAKE
In his official and individual                )
capacities,
8240 Infirmary Road                           )
Justice Center
Ravenna, OH 44266                             )

and                                           )

VINCE LOMBARDO                                    )
In his official and individual
capacities,                                   )
8240 Infirmary Road
Justice Center                                )
Ravenna, OH 44266

and                                               )

JUSTIN SCHIFKO                                    )
In his official and individual
capacities,                                       )
8240 Infirmary Road
Justice Center                                    )

                                        -4-
         Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 5 of 22. PageID #: 5




Ravenna, OH 44266
                                               )
and
                                               )
BRYAN MORGANSTERN
In his official and individual                 )
capacities,
8240 Infirmary Road                            )
Justice Center
Ravenna, OH 44266                              )

and                                            )

CLAUDETTE MCCULLOUGH                           )
In her official and individual
capacities,                                    )
8240 Infirmary Road
Justice Center                                 )
Ravenna, OH 44266
                                               )
and
                                               )
JANICE CLARK
In her official and individual                 )
capacities,
8240 Infirmary Road                            )
Justice Center
Ravenna, OH 44266                              )

and                                             )

MATT HOLBROOK                                  )
In his official and individual
capacities,                                     )
8240 Infirmary Road
Justice Center                                  )
Ravenna, OH 44266

                                        -5-
         Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 6 of 22. PageID #: 6




                                                )
and
                                                )
CHAY VUE
In his official and individual                     )
capacities,
8240 Infirmary Road                             )
Justice Center
Ravenna, OH 44266                               )

and                                             )

BARRY THRUSH                                    )
In his official and individual
capacities,                                     )
8240 Infirmary Road
Justice Center                                  )
Ravenna, OH 44266
                                                )
and
                                                )
CAMERON STOCKLEY
In his official and individual                 )
capacities,
8240 Infirmary Road                            )
Justice Center
Ravenna, OH 44266                              )

and                                            )

SHAWN LANSINGER                                )
In his official and individual
capacities,                                    )
8240 Infirmary Road
Justice Center                                 )
Ravenna, OH 44266
                                               )

                                        -6-
         Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 7 of 22. PageID #: 7




and
                                               )
ERIC NOELL
In his official and individual                  )
capacities,
8240 Infirmary Road                            )
Justice Center
Ravenna, OH 44266                              )

and                                            )

ERICA JARVIS                                   )
In her official and individual
capacities,                                    )
8240 Infirmary Road
Justice Center                                 )
Ravenna, OH 44266
                                               )
and
                                               )
AUSTIN WILSON
In his official and individual                  )
capacities,
8240 Infirmary Road                            )
Justice Center
Ravenna, OH 44266                              )

   Defendants.                                  )


                                 INTRODUCTION

      1. This is an action brought by a private citizen against a public entity and

numerous public employees for violations of plaintiff’s constitutional and

common-law rights, under color of law. The complaint seeks compensatory and

                                         -7-
           Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 8 of 22. PageID #: 8




punitive damages.



                           JURISDICTION AND VENUE

      2. Jurisdiction is invoked pursuant to 28 U.S.C. Section 1331 and 1341(3)

and (4). Claims are asserted pursuant to the Eighth Amendment to the U.S.

Constitution, 20 U.S.C. Section 1681, 42 U.S.C. Sections 1983 and 1988.

Supplemental state claims are asserted pursuant to 28 U.S.C. Section 1367 and

state common law. Venue is proper pursuant to 20 U.S.C. Section 1391(b)

because the defendants are located within the jurisdiction of the Northern District

of Ohio.



                                      PARTIES

      3. Plaintiff LARRY TAWNEY, JR. is an adult who at all relevant times

was an inmate of the Portage County Jail at 8240 Infirmary Road, Ravenna, OH

44266, Ohio within the Northern District of Ohio.

      4. Defendant PORTAGE COUNTY, OHIO was at all relevant times the

governmental entity charged with enforcing the laws of the United States, the state

of Ohio and Portage County, Ohio, including the United States Constitution, all

state statutes, interpretations of those statutes, and the laws and procedures

                                          -8-
         Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 9 of 22. PageID #: 9




governing the operation of the Portage County Jail. Defendant Portage County is

also responsible for training all of its employees on all methods and procedures for

carrying out their duties in a manner that is consistent with the United States

Constitution and all federal and state statutes and laws.

      5. Defendant SHERIFF DAVID DOAK was at all relevant times a full-time

employee of defendant Portage County, Ohio, serving in the capacity of Sheriff.

In that capacity, he is responsible for the implementation of all official

governmental laws, policies, regulations and procedures as they relate to his duties

as the Sheriff of Portage County. At all relevant times, defendant Doak was acting

within the course and scope of his employment and under color of law. Defendant

Doak is sued in his official and individual capacities.

      6. Defendants DALE KELLY, ROBERT SYMSEK, JOHN HOSTLER,

DEREK MCCOY, MIKE SKILTON, CIRCE HARTMAN, JASON JOY, DAN

SMITH, SUSANNE SATTLER, BILL BURNS, DOUG DRAKE, VINCE

LOMBARDO, JUSTIN SCHIFKO, BRYAN MORGANSTERN,

CLAUDETTE MCCULLOUGH, JANICE CLARK, MATT HOLBROOK, CHAY

VUE, BARRY THRUSH, CAMERON STOCKLEY, SHAWN LANSINGER,

ERIC NOELL, ERICA JARVIS and AUSTIN WILSON were at all relevant times

full- or parti-time employees of defendant Portage County, Ohio, serving in the

                                          -9-
       Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 10 of 22. PageID #: 10




capacities of Sheriff’s Deputies or Corrections Officers (COs) in the Portage

County Jail. In those capacities, they are responsible for the implementation of all

official governmental laws, policies, regulations and procedures as they relate to

their duties as Sheriff’s Deputies or COs for the Portage County Sheriff’s

Department. These defendants are sued in their official and individual capacities.



                                      FACTS

      7. On July 12, 2018, plaintiff was a detainee at the Portage County Jail,

having that day been convicted of several offenses and sentenced in Portage

County Common Pleas Court. Plaintiff had been taken to the Portage County Jail

to await transport to the Lorain Correctional Institution (LCI) to begin processing

into the state prison system.

      8. He was in housing unit CM4 at the Portage County Jail.

      9. Some time between the hours of 10 p.m. on July 12, 2018 and 5 a.m. on

July 13, 2018, several of the defendants entered plaintiff’s cell and physically

attacked him, kicking him in the head and body to the point where plaintiff lost

consciousness. It was impossible for plaintiff to determine which of the

defendants assaulted him because the attackers rendered him unconscious and

concealed their identities by wearing face-covering caps and dark outfits.

                                         -10-
        Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 11 of 22. PageID #: 11




       10. As a result of this unprovoked attack, plaintiff sustained numerous

injuries, including severe lacerations to his face, which required stitches, a

dislocated jaw, internal injuries, including internal bleeding and blood clotting,

       11. After the assault, instead of transporting plaintiff to LCI in the normal

course of transporting detainees, plaintiff was taken to LCI early in the morning in

what is known as an “emergency ride-out” to conceal plaintiff’s injuries from the

day-time staff.

       12. Plaintiff’s injuries required treatment at both Portage County and LCI,

but the treatment plaintiff received at Portage County was insufficient for his

injuries.

       13. Both plaintiff and his mother complained to Portage County officials

about the beating, and requested additional medical treatment, but officials at the

jail and in the Sheriff’s office and in the Portage County Commissioners’ office

have failed to take any action and in fact, have denied that any such incident

occurred.

       14. The defendants failed to document any assault on plaintiff or to explain

how it was that he came to the jail infirmary to be treated with stitches.

       15. When representatives of plaintiff requested any and all records relating

to plaintiff’s one-night stay at the Portage County Jail, including surveillance

                                         -11-
        Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 12 of 22. PageID #: 12




video tapes, the defendants, by information and belief, destroyed the videotapes

that would have shown what happened to plaintiff but at any rate did not make

such tapes available to plaintiff or his representatives.

      16. The unprovoked assault on plaintiff and the coverup of the assault were

part of a custom and policy of employees of the Portage County Jail of beating and

otherwise abusing detainees and prisoners by starving them, torturing them,

depriving them of medical care and other barbarities.

      17. This custom and policy of Portage County jail employees beating and

abusing detainees and prisoners is well-known and accepted by supervisors of the

Portage County Jail, by the Sheriff, and by the Portage County Commissioners.

      18. Approximately twenty (20) detainees and inmates have written sworn

statements describing beatings and other forms of abuse by jail employees and

supervisors.

      19. These sworn statements have been given to jail officials and to the

Portage County Commissioners, but by information and belief, nothing has ever

been done to investigate these complaints, to discipline jail employees or officials,

to implement or enforce policies to discourage such abuses or to attempt to

prevent future abuses.

      20. Many of the incidents described in the twenty (20) or so affidavits

                                          -12-
        Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 13 of 22. PageID #: 13




occurred prior to the incident involving plaintiff.

       21. Had the leadership of the Portage County Sheriff’s office or the Portage

County Commissioners taken action to investigate and thwart such abuses when

they first became aware of such abuses, the attack on plaintiff might not have

occurred.

       22. With the exception of Sheriff Doak and defendant Kelly, who was, by

information and belief, the Chief Deputy of Sheriff Doak, all other individual

defendants were, by information and belief, on duty at the jail during the time

plaintiff was at the jail and either participated in the beating, witnessed the

beating, failed to stop the beating, failed to report it or were involved with

covering it up.

       23. Once he arrived at LCI, plaintiff continued to complain about his

injuries.

       24. By information and belief, no serious investigation was done into

plaintiff’s complaint of a vicious assault.

       25. Over the next several months after the assault on plaintiff,

representatives of plaintiff contacted the Portage County Sheriff’s office on

numerous occasions and requested that any surveillance or other video or audio

tapes be preserved and requested all records pertaining to plaintiff.

                                          -13-
        Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 14 of 22. PageID #: 14




      26. By information and belief, despite the fact that plaintiff complained

throughout the night and early morning after the assault, despite the fact that

plaintiff’s mother complained to the Sheriff, despite the fact that plaintiff

continued to complain once he arrived at LCI, defendant Portage County and

defendant Sheriff Doak failed to take any action on the complaints or to preserve

the jail’s surveillance tapes.

      27. Defendant Portage County, Ohio is responsible for the training of its

employees, including its law enforcement and corrections employees, in

constitutional law as it pertains to lawful treatment of detainees and arrestees,

proper use of force during detention, proper report-writing and proper and truthful

communications with supervisors and the public. The incident described above is

the result of improper, insufficient and ineffective training of law enforcement

and corrections employees by Portage County, Ohio, which rises to the level of a

constitutional violation of defendants Portage County, Ohio’s duty to maintain

constitutional policies and practices. As a direct result of this improper,

insufficient and ineffective training, plaintiff suffered and continues to suffer

physical and emotional distress injuries, and loss of his constitutional rights.

      28. The actions and inactions of Portage County, Ohio, in failing to train its

employees regarding the proper use of force, in failing to train its employees in

                                         -14-
        Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 15 of 22. PageID #: 15




dealing truthfully and honestly with citizens and supervisors,, in failing to have

proper procedures in place to prevent improper treatment of individuals in

detention and to discipline employees who violate prisoners’ rights, in failing to

properly monitor, oversee and supervise its corrections officers, in failing to

properly investigate obviously improper and excessive uses of force, and in failing

to properly discipline officers who commit civil rights violations, constitute

violations of plaintiff’s civil rights in the ways enumerated above.



                                      COUNT I

      29. Plaintiff reasserts the foregoing as if fully rewritten herein.

      30. The actions of all defendants, acting under color of law and within the

course and scope of their employment as law enforcement and/or corrections

officers, in using excessive force against plaintiff, in witnessing excessive force

without objecting, in deleting and destroying the Portage County Jail surveillance

video, in lying on official police reports, in lying to supervisors, in covering up the

abusive conduct against plaintiff, constitute violations of plaintiff’s right to be free

from cruel and unusual punishment in violation of the Eighth Amendment to the

U.S. Constitution under 42 U.S.C. Section 1983.

      31. As a direct result of the actions and conduct of the defendants, plaintiff

                                          -15-
       Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 16 of 22. PageID #: 16




suffered and continues to suffer loss of his precious constitutional rights, pain and

suffering and emotional distress.



                                     COUNT II

      32. Plaintiff reasserts the foregong as if fully rewritten herein.

      33. Defendants DALE KELLY, ROBERT SYMSEK, JOHN HOSTLER,

DEREK MCCOY, MIKE SKILTON, CIRCE HARTMAN, JASON JOY, DAN

SMITH, SUSANNE SATTLER, BILL BURNS, DOUG DRAKE, VINCE

LOMBARDO, JUSTIN SCHIFKO, BRYAN MORGANSTERN,

CLAUDETTE MCCULLOUGH, JANICE CLARK, MATT HOLBROOK, CHAY

VUE, BARRY THRUSH, CAMERON STOCKLEY, SHAWN LANSINGER,

ERIC NOELL, ERICA JARVIS, AUSTIN WILSON were at all relevant times the

subordinates of defendant Sheriff Doak.

      34. As alleged herein, plaintiff’s rights were violated by all defendants.

      35. Defendant Sheriff Doak was personally involved in the violation of

plaintiff’s rights by, among other things:

      A) Directly participating in the conduct of subordinate defendants by

acquiescing to and failing to intervene to correct the actions of the subordinates

once it was known that these actions were occurring.

                                         -16-
        Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 17 of 22. PageID #: 17




      B) Failing to properly train his subordinates, including the named

individual defendants, on topics including but not limited to proper use of force

measures, restraining inmates, requesting and providing medical care, proper and

truthful report-writing and preservation of evidence, when the need for additional

training was apparent throughout their actions and inactions, creating a policy,

practice or custom in which violations occurred.

      C) Consistently failing to supervise and train his subordinates, including

the named individual defendants, such that the violation of a citizen’s rights were

highly predictable under the usual and recurring circumstances and which did

occur against plaintiff in the manner predicted.

      D) Remaining deliberately indifferent to and consciously disregarding the

rights of citizens and civilians by failing to act on information that Constitutional

rights were being violated.

      36. As a direct and proximate result of defendant Sheriff Doak’s failure to

supervise and train his subordinates, and in participating in his course of conduct,

plaintiff suffered and continues to suffer the loss of his constitutional rights,

physical pain and suffering and emotional distress.



                                     COUNT III

                                          -17-
        Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 18 of 22. PageID #: 18




      37. Plaintiff reasserts the foregoing as if fully rewritten herein.

      38. On July 12, 2018, the individual defendants who were not directly

involved in the assault of plaintiff witnessed the attack on plaintiff and/or the

aftermath.

      39. These defendants were aware, or should have been aware, that the force

being utilized against plaintiff was excessive in nature and amounted to a

constitutional violation.

      40. As such, these defendants violated plaintiff’s Eighth Amendment right

to be free from cruel and unusual punishment.

      41. As a direct and proximate result of defendants’ failure to intervene to

stop or minimize the duration and effects of the assault on plaintiff, plaintiff

suffered and continues to suffer loss of his constitutional rights, physical pain and

suffering and emotional anguish and distress.



                                     COUNT IV

      42. Plaintiff reasserts the foregoing as if fully rewritten herein.

      43. After the excessive use of force inflicted upon plaintiff by defendants,

as described above, the defendants knew or should have known that plaintiff had

been physically injured and that he required immediate medical attention.

                                         -18-
          Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 19 of 22. PageID #: 19




         44. Plaintiff was entitled to receive appropriate medical care and defendants

were required to secure appropriate medical attention for him.

         45. None of the defendants, despite their legal obligations, responded to

plaintiff’s emergency medical needs. The medical care that plaintiff eventually

received was inadequate and constituted deliberate indifference to his medical

needs.

         46. The defendants interfered with plaintiff obtaining necessary medical

care and as such, their conduct in this regard was willful, wanton, reckless and

malicious and constituted violations of plaintiff’s constitutional rights.

         47. Defendants were deliberately indifferent to plaintiff’s serious medical

needs in violation of his rights as protected by the Eighth Amendment to the U.S.

Constitution.

         48. Plaintiff did not receive appropriate or adequate care or treatment or

medical attention for the injuries inflicted upon him and as a direct and proximate

result sustained physical pain and emotional and mental anguish.



                                        COUNT V

         49. Plaintiff reasserts the foregoing as if fully rewritten herein.

         50. The actions and inactions of the individual defendants, in failing to

                                            -19-
        Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 20 of 22. PageID #: 20




report the assault on plaintiff and thereby falsifying official governmental

documents, constitute violations of plaintiff’s Eighth Amendment rights.

      51. As a direct and proximate result of the violation of his rights, plaintiff

has suffered and continues to suffer the loss of his constitutional rights and

emotional distress and mental anguish.



                                     COUNT VI

      52. Plaintiff reasserts the foregoing as if fully rewritten herein.

      53. The actions and inactions of defendant Portage County, in permitting

and acquiescing to the assault on plaintiff, in failing to properly train and

supervise the individual defendants in proper use of force and other procedures

enumerated above, in failing to investigate prior assaults on other inmates and

detainees, in failing to implement policies designed to prevent such assaults and

abuses of prisoners and detainees, constitute a pattern and custom of tolerating

violations of the rights of inmates of the Portage County Jail and constitute

violations of the obligations of defendant Portage County to maintain lawful

policies, practices and procedures pursuant to Monell v. Dept. of Social Services,

436 U.S. 658 (1978).

      54. As a direct result of the actions and conduct of the defendant, plaintiff

                                         -20-
        Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 21 of 22. PageID #: 21




suffered and continues to suffer loss of his precious constitutional rights, physical

pain and suffering and emotional distress.



                                     COUNT VII

      55. Plaintiff reasserts the foregoing as if fully rewritten herein.

      56. The actions of the individual defendants, in using excessive force

against plaintiff, in failing to investigate, in destroying and/or deleting videotape

and/or other evidence, in failing to adequately and timely give plaintiff medical

care, and other actions or inactions described above and yet to be discovered,

constitute intentional infliction of emotional distress in violation of the common

law of the state of Ohio.

      57. As a direct result of the actions and conduct of the defendants, plaintiff

suffered and continues to suffer physical pain and suffering, emotional distress

and mental anguish.

      WHEREFORE, plaintiff asks that this Court order the following relief:

             A) Declare that the acts and conduct of all defendants
             constitute violations of plaintiff’s constitutional and/or
             common law rights;

             B) Grant to the plaintiff and against all defendants,
             jointly and severally, appropriate compensatory
             damages;

                                         -21-
 Case: 1:20-cv-01541 Doc #: 1 Filed: 07/10/20 22 of 22. PageID #: 22




      C) Grant to the plaintiff and against the individual
      defendants, appropriate punitive damages;

      D) Grant to the plaintiff and against all defendants
      appropriate attorneys’ fees and costs;

      E) Grant to the plaintiff and against all defendants
      whatever other relief the Court deems appropriate.


                                         Respectfully submitted,

                                          /s/Kenneth D. Myers
                                         KENNETH D. MYERS [0053655]
                                         6100 Oak Tree Blvd., Suite 200
                                         Cleveland, OH 44131
                                         (216) 241-3900
                                         (440) 498-8239 Fax
                                         kdmy@aol.com

                                          Counsel for plaintiff




                           JURY DEMAND

Plaintiff hereby demands a trial by jury.


                                         /s/Kenneth D. Myers
                                         KENNETH D. MYERS

                                         Counsel for plaintiff




                                  -22-
